SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 NutraCea (Exact Name of Registrant as Specified in its Charter) California 87-0673375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6720 North Scottsdale Road, Suite 390 Scottsdale, AZ (Zip Code) (Address of Principal Executive Offices) Issuer’s telephone number, including area code:(602) 522-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule l2b-2 of the Exchange Act).Yes o No x As of July 31, 2012, shares of the registrant’s common stock outstanding totaled 204,833,937. NutraCea Index Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2012 and 2011 Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2012 and 2011 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Cautionary Note about Forward-Looking Statements This quarterly report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue, liquidity or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words.The forward-looking statements contained herein reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions.Actual results may differ materially from those projected in such forward-looking statements due to a number of factors, risks and uncertainties, including the factors that may affect future results set forth in this Current Report on Form 10-Q and in our Annual Report on Form 10-K for the year ended December 31, 2011.We disclaim any obligation to update any forward looking statements as a result of developments occurring after the date of this quarterly report. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 2 Index NutraCea Condensed Consolidated Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) (in thousands, except per share amounts) Three Months Six Months Revenues $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative Professional fees Impairment of property, plant and equipment - - Recovery from former customer - - - ) Total operating expenses Loss from operations ) Other income (expense): Interest income 16 67 63 80 Interest expense ) Foreign currency exchange, net ) 9 ) 53 Change in fair value of derivative warrant and conversion liabilities ) Loss on extinguishment - - ) - Financing expense ) - ) - Other income 3 7 Other expense ) Total other income (expense) ) ) Income (loss) before income taxes ) 20 ) ) Income taxes ) 8 Net loss ) Net loss attributable to noncontrolling interest in Nutra SA 11 39 Net loss attributable to NutraCea shareholders $ ) $ ) $ ) $ ) Loss per share attributable to NutraCea shareholders Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements 3 Index NutraCea Condensed Consolidated Statements of Comprehensive Loss Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) (in thousands) Three Months Six Months Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) - foreign currency translation, net of tax ) ) Comprehensive income (loss), net of tax ) ) ) Comprehensive (income) loss attributable to noncontrolling interest, net of tax ) ) Total comprehensive income (loss) attributable to NutraCea shareholders $ ) $ $ ) $ ) See Notes to Unaudited Condensed Consolidated Financial Statements 4 Index NutraCea Condensed Consolidated Balance Sheets June 30, 2012 and December 31, 2011 (Unaudited) (in thousands, except share amounts) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $472 and $323 Inventories Note receivable Deferred tax asset Income and operating taxes recoverable Deposits and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other long-term assets 56 Total assets $ $ LIABILITIES, TEMPORARY EQUITY AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Long-term debt, current portion Pre-petition liabilities - Total current liabilities Long-term liabilities: Long-term debt, net of current portion Deferred tax liability Derivative warrant liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interest in Nutra SA Equity: Preferred stock, 20,000,000 authorized and none issued - - Common stock, no par value, 500,000,000 shares authorized,204,833,937 and 201,264,622 shares issued and outstanding Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity Total liabilities, temporary equity and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Index NutraCea Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 (Unaudited) (in thousands) Six Months Ended June 30, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for doubtful accounts receivable Stock and share-based compensation Change in fair value of derivative warrant and conversion liabilities ) Financing expense - Loss on extinguishment - Impairment of property, plant and equipment - Deferred tax benefit ) ) Settlement with former officer - ) Other 21 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Accounts payable and accrued expenses ) Pre-petition liabilities ) ) Other ) Net cash used in operating activities ) ) Cash flows from investing activities: Receipts on notes receivable Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment - Restricted cash ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible debt and related warrants Proceeds from sale of membership interests in Nutra SA, net of costs - Payments of debt ) ) Proceeds from issuance of debt Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for income taxes - - See Notes to Unaudited Condensed Consolidated Financial Statements 6 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements of NutraCea and subsidiaries were prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC) for reporting on Form 10-Q; therefore, as permitted under these rules, certain footnotes and other financial information included in audited financial statements were condensed or omitted.The Interim Financial Statements contain all adjustments necessary to present fairly the interim results of operations, financial position and cash flows for the periods presented. These interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2011. The interim results reported in these condensed consolidated financial statements are not necessarily indicative of the results to be expected for the full fiscal year, or any other future period, and have been prepared assuming we will continue as a going concern based on the realization of assets and the satisfaction of liabilities in the normal course of business. Certain reclassifications have been made to amounts reported for the prior year to achieve consistent presentation with the current year. Recent Accounting Pronouncements Accounting pronouncements that are applicable to us and could potentially have a material impact on our consolidated financial statements, are discussed below. In May 2011, the Financial Accounting Standards Board (FASB) amended guidance on fair value measurement and expanded the required disclosures related to fair value.The amendments, among other things, clarify that the highest and best use concept applies only to nonfinancial assets and addresses the appropriate premiums and discounts to consider in fair value measurement.We adopted the guidance prospectively, effective January 1, 2012.Adoption did not have a significant impact on our financial position or results of operations. In September 2011, the FASB amended guidance on goodwill impairment testing.The amendments permit us to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test.Previous guidance required us to test goodwill for impairment, on at least an annual basis, by comparing the fair value of a reporting unit with its carrying amount, including goodwill (step one).If the fair value of a reporting unit is less than its carrying amount, then the second step of the test must be performed to measure the amount of the impairment loss, if any.Under the amendments, we are not required to calculate the fair value of a reporting unit unless we determine that it is more likely than not that its fair value is less than its carrying amount.We adopted the amendments effective for annual and interim goodwill impairment tests (if required) performed after January 1, 2012.Adoption had no impact on our financial position or results of operations. NOTE 2. CHAPTER 11 REORGANIZATION, LIQUIDITY AND MANAGEMENT’S PLAN Chapter 11 Reorganization On November 10, 2009, NutraCea (the Parent Company) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (Bankruptcy Code) in the United States Bankruptcy Court for the District of Arizona (the Bankruptcy Court), in the proceeding entitled In re:NutraCea, Case No. 2:09-bk-28817-CGC (the Chapter 11 Reorganization).None of the Parent Company’s subsidiaries, including its Brazilian rice bran oil operation, were included in the bankruptcy filing.The Parent Company continued to manage its assets and operate its business as “debtor-in-possession” under the jurisdiction of the Bankruptcy Court through the November 2010 plan effective date (see below).Under the Bankruptcy Code, certain claims against the Parent Company in existence prior to the filing of the bankruptcy petition were stayed during the pendency of the Chapter 11 Reorganization.Additional claims arose subsequent to the filing date from the Parent Company’s business operations, its secured borrowing from Wells Fargo Bank, N.A. its employment of professionals, its disposition of certain non-core assets and its treatment of certain executory contracts. 7 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements On August 10, 2010, the Parent Company and the official unsecured creditors committee filed with the Bankruptcy Court an amended plan of reorganization (Amended Plan) in accordance with the Bankruptcy Code.The Amended Plan called for the payment in full of all allowed claims.Creditors voted overwhelmingly in favor of the Amended Plan and, on October 27, 2010, the Bankruptcy Court entered its order confirming the Amended Plan.The confirmation order became final on November 10, 2010, and the Amended Plan became effective on November 30, 2010. The liabilities subject to compromise existing at December 31, 2009, became the Parent Company’s payment obligations under the Amended Plan of approximately $7.0 million when the Amended Plan became effective.As of December 31, 2011, remaining unpaid creditor obligations are reflected as pre-petition liabilities in our consolidated balance sheets.Interest accrued on the unpaid pre-petition liabilities at an annual rate of 8.25% beginning in December 2010. Through December 31, 2011, we had distributed $5.4 million to the unsecured creditors.In January 2012, we made our final $1.6 million distribution to the general unsecured creditors.Cumulatively, we made distributions totaling $7.0 million, representing 100% of the amount owed under the Amended Plan, plus accrued interest.The distributions were made with the proceeds from (i) the sale of interests in Nutra SA LLC (Nutra SA), (ii) proceeds from the issuance of convertible notes, debentures and related warrants (iii) receipts on notes receivable and (iv) proceeds from the sale of the idle Phoenix facility. Liquidity and Management’s Plans We continue to experience losses and negative cash flows from operations which raises substantial doubt about our ability to continue as a going concern.Although we believe that we will be able to obtain the funds to operate our business, there can be no assurances that our efforts will prove successful.The accompanying consolidated financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We took steps in 2011 to improve profitability and liquidity by reducing our U.S. based employee headcount at both the corporate and plant operations level.In the ongoing effort to improve profitability, significant emphasis will be placed on growing revenues.The growth of revenues is expected to include the following: · growth in existing markets for stabilized rice bran (SRB), rice bran oil (RBO) and defatted rice bran (DRB); · expanding our product offerings and improving existing products; · aligning with strategic partners who can provide channels for additional sales of our products; and · implementing price increases. In 2011 and the first six months of 2012, we issued shares of common stock and warrants to satisfy certain obligations in an effort to conserve cash.In 2011 and the first six months of 2012, we also obtained funds from issuances of convertible debt and warrants.The equity markets, however, were not a significant source of funds during 2011 and the first six months of 2012 due to our financial position and the state of the equity markets.In the third quarter of 2012, we raised an additional $1.1 million from the issuances of convertible debt and warrants (see Note 16).Improving financial performance and equity market conditions may allow us to raise equity funds in the future.We intend to provide the necessary cash to continue operations through the monetization of certain assets, improved profitability and possible equity and/or debt financing transactions.Some of these monetizations could result in additional impairment of asset values.Asset monetization may include some or all of the following: · sale of certain facilities; · sale of a noncontrolling interest in one or more subsidiaries; or · sale of surplus equipment. NOTE 3. GENERAL BUSINESS We are a human food ingredient and animal nutrition company focused on the procurement, bio-refining and marketing of numerous products derived from rice bran.We have proprietary and patented intellectual property that allows us to convert rice bran, one of the world’s most underutilized food sources, into a number of highly nutritious human food and animal nutrition products.Our target markets are human food and animal nutrition manufacturers and retailers, as well as natural food, functional food and nutraceutical supplement manufacturers and retailers, both domestically and internationally.We have developed a bio-refining approach to processing raw rice bran into various value added constituents such as stabilized rice bran (SRB), rice bran oil (RBO), defatted rice bran (DRB) and a variety of other valuable derivative products from each of these core products. 8 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements We have three reportable business segments: (1) Corporate; (2) USA, which manufactures and distributes SRB in various granulations along with other products derived from rice bran via proprietary and patented enzyme treatment processes; and (3) Brazil, which extracts crude RBO and DRB from rice bran, which are then further processed into a number of valuable human food and animal nutrition products.The Corporate segment includes general and administrative expenses including public company expenses, professional fees, financing related costs and other expenses not directly attributable to other segments.No Corporate allocations are made to the other segments.General corporate interest is not allocated.For further information on segment results see Note 13 to the consolidated financial statements included herein. The USA segment consists of two locations in California and two locations in Louisiana, all of which can produce SRB. One of the Louisiana SRB facilities, located in Lake Charles, has been idle since May 2009.The USA segment also includes our Dillon, Montana Stage II facility which produces RiSolubles (a highly nutritious, carbohydrate and lipid rich fraction of SRB), RiFiber (a fiber rich derivative of SRB) and RiBalance (a complete rice bran nutritional package derived from further processing SRB).The manufacturing facilities included in our USA segment have proprietary and patented processing equipment and technology for thestabilization and further processing of rice bran into finished products.In the first half of 2012, 45.8% of USA segment revenue was from sales of human food products and 54.2% was from sales of animal nutrition products. The Brazil segment consists of the operation of our subsidiary Industria Riograndens De Oleos Vegetais Ltda. (Irgovel), located in Pelotas, Brazil.Irgovel manufactures RBO and DRB products for both the human and animal food markets in Brazil and internationally.Irgovel owns the largest rice bran processing facility in South America.In refining RBO to an edible grade, several co-products are obtained.One such product is distilled fatty acids, a valuable raw material for the detergent industry.DRB is sold in bulk as animal feed and compounded with a number of other ingredients to produce complex animal nutrition products which are packaged and sold under Irgovel brands in the Brazilian market.In the first half of 2012, 45.5% of Brazil segment product revenue was from sales of RBO products and 54.5% was from sales of DRB products. NOTE 4. LOSS PER SHARE (EPS) Basic EPS is computed by dividing net income (loss) attributable to NutraCea shareholders by the weighted average number of common shares outstanding during all periods presented.Shares underlying options, warrants and convertible notes payable are excluded from the basic EPS calculation but are considered in calculating diluted EPS. Diluted EPS is computed by dividing net income (loss) attributable to NutraCea shareholders by the weighted average number of shares outstanding during the period increased by the number of additional shares that would have been outstanding if the impact of assumed exercises and conversions is dilutive.The dilutive effect of outstanding options and warrants is calculated using the treasury stock method.The dilutive effect of outstanding convertible notes payable is calculated using the “if converted” method. Below are reconciliations of the numerators and denominators in the EPS computations. 9 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Three Months Ended June 30, Six Months Ended June 30, NUMERATOR (in thousands): Basic and diluted - net loss attributable to NutraCea shareholders $ ) $ ) $ ) $ ) DENOMINATOR: Basic EPS - weighted average number of shares outstanding Effect of dilutive securities outstanding - Diluted EPS - weighted average number of shares outstanding Number of shares of common stock which could be purchased with weighted average outstanding securities not included in diluted EPS because effect would be antidilutive- Stock options (average exercise price for the three and six months ended June 30, 2012 of $0.24 and $0.25 per share) Warrants (average exercise price for the three and six months ended June 30, 2012 of $0.45 and $0.48 per share) Convertible debt The impact of potentially dilutive securities outstanding at June 30, 2012 and 2011, was not included in the calculation of diluted EPS in 2012 and 2011 because to do so would be antidilutive.Those securities listed in the table above which were antidilutive in 2012 and 2011, which remain outstanding, could potentially dilute EPS in the future. NOTE 5. REDEEMABLE NONCONTROLLING INTEREST IN NUTRA SA A summary of changes in redeemable noncontrolling interest follows (in thousands). Three Months Ended June 30, Six Months Ended June 30, Redeemable noncontrolling interest in Nutra SA, beginning of period $ - Investors' purchase of units - - Investors' interest in net loss of Nutra SA ) Investors' interest in other comprehensive income of Nutra SA ) ) Redeemable noncontrolling interest in Nutra SA, end of period $ In December 2010, we entered into a membership interest purchase agreement (MIPA) with AF Bran Holdings-NL LLC and AF Bran Holdings LLC (Investors).The transaction closed in January 2011.The Investors agreed to purchase units in Nutra SA for an aggregate purchase price of $7.7 million.Prior to the transaction, Nutra SA was a wholly owned subsidiary.Nutra SA owns 100% of Irgovel.Initially after the closing, effective in January 2011, we owned a 64.4% interest in Nutra SA, and the Investors owned a 35.6% interest in Nutra SA.The Parent Company received $4.0 million of the January 2011 proceeds.The remaining $3.7 million, less $0.5 million retained by Nutra SA for administrative expenses, was invested in Irgovel for capital improvements and working capital needs. The Parent Company agreed to use $2.2 million of the funds received from the January 2011 transaction closing to repay amounts owed to its Class 6 general unsecured creditors in accordance with the Amended Plan.The remaining $1.8 million was used for general corporate purposes, other unsecured creditor claims and administrative expenses associated with the Chapter 11 Reorganization. 10 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements We received in the second quarter of 2011, an additional $3.0 million from the Investors - $1.0 million for the purchase of outstanding units in Nutra SA from the Parent Company, which was used by the Parent Company for working capital, and $2.0 million for the purchase of new units in Nutra SA, which was used by Irgovel to fund a capital expansion.We received in the third quarter of 2011 an additional $0.9 million from the Investors for the purchase of outstanding units in Nutra SA from the Parent Company, which was used by the Parent Company for working capital.These purchases increased the Investors’ interest in Nutra SA to a 49.0% interest as of December 31, 2011 and the Investors’ interest remained 49.0% throughout the first six months of 2012. We determined that we continue to control Nutra SA after each of the Investors’ purchases and therefore we continue to consolidate Nutra SA.We treated each Investor’s purchase similar to an equity transaction, with no gain or loss recognized in consolidated net income or comprehensive income.The Investors’ share of Nutra SA’s net income (loss) and other comprehensive income (expense) after the January 2011 closing increases (decreases) redeemable noncontrolling interest in Nutra SA. Redeemable noncontrolling interest in Nutra SA is recorded in temporary equity, above the equity section and after liabilities on our consolidated balance sheets, because the Investors have the right to force a sale of Nutra SA assets in the future (see Drag Along Rights described below).We have assessed the likelihood of the Investors exercising these rights as less than probable at June 30, 2012, in part because it is more likely the Investors will exercise other rights prior to January 2015.We will continue to evaluate the probability of the Investors exercising their Drag Along rights each reporting period.We will begin to accrete the redeemable noncontrolling interest up to fair value if and when it is probable the Investors will exercise these rights. In the third quarter of 2011, in connection with the Investors’ purchase of additional units for $0.9 million, we entered into a waiver agreement to the MIPA and an amendment to the limited liability company agreement for Nutra SA, LLC (LLC agreement).Under the waiver and amendment until the later of (i) the date the first phase of the Irgovel capital expansion project is completed or (ii) August 31, 2013, the Investors have the right to purchase additional units in Nutra SA at $2.00 per unit if (i) there are inadequate funds available from a Brazilian financial institution(s) to complete the first phase of the Irgovel capital expansion project or to operate Irgovel, creating a cash shortfall, and (ii) we are unable to fund the first $0.9 million of this shortfall, or our prorata share of any additional cash shortfall above the first $0.9 million, by purchasing additional units in Nutra SA at $2.00 per unit. Under the LLC agreement, the business of Nutra SA is to be conducted by the manager, NutraCea’s CEO, subject to the oversight of the management committee.The management committee is comprised of three NutraCea representatives and two Investors’ representatives.Upon an event of default or a qualifying event, the management committee will no longer be controlled by NutraCea, and will include three Investors representatives and two NutraCea representatives.In addition, following an event of default or a qualifying event, a majority of the members of the management committee may replace the manager of Nutra SA. As of June 30, 2012, there have been no events of default.Events of default, as defined in the MIPA, are: · A Nutra SA business plan deviation, defined as the occurrence, in either 2012, 2013 or 2014, of a 20% unfavorable variation in two out of three of the following: (i) revenue, (ii) earnings before interest, taxes, depreciation and amortization (EBITDA) or (iii) debt, · A Nutra SA EBITDA default, which is defined as the failure to achieve 85% of planned EBITDA for three consecutive quarters, or · A material problem, which is defined as a material problem in a facility (unrelated to changes in law, weather, etc.) likely to cause a Nutra SA business plan deviation or Nutra SA EBITDA default, which results in damages not at least 80% covered by insurance proceeds. As of June 30, 2012, there have been no qualifying events.The LLC agreement, as amended in the third quarter of 2011, defines a qualifying event as any event prior to September 16, 2014, which results, or will result in, (i) a person or group of persons exercising the right to appoint members to our board of directors holding one third or more of the votes of all board members, (ii) the sale, exchange, pledge or use as guarantee of one half of our ownership interest in Nutra SA to a third party (iii) the bankruptcy of NutraCea or Nutra SA or (iv) the Investors’ purchase of additional units in Nutra SA under the waiver to the MIPA, such that the Investors’ ownership interest in Nutra SA exceeds 49.0%. The Investors have certain rights, summarized below, under an investor rights agreement and the LLC agreement, as further defined in the agreements. · Conversion Rights – The Investors may exchange units in Nutra SA for equity interests in Irgovel beginning in July 2011.After any exchange, the Investors would possess the same rights and obligations with respect to the securities of Irgovel, as they have in Nutra SA. 11 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements · Global Holding Company (GHC) Roll-Up – If we form an entity, GHC, to hold our Brazil segment assets, the Investors may exchange units in Nutra SA for equity interests in GHC.The investors may exercise this right after the second anniversary of the formation of GHC or, if an event of default has occurred, after the later of January 2013 and the GHC formation date.The appraised fair value of the Investors’ interest in Nutra SA would be used to determine the amount of ownership interest the Investors would receive in GHC. · NutraCea Roll-Up – The Investors may exchange units in Nutra SA for NutraCea common stockThis right is available upon the earlier of January 2014 or, if an event of default has occurred, January 2013.We may elect to postpone our obligation to complete the NutraCea roll-up to January 2015 if the roll-up would result in over 25% of our common stock being owned by the Investors.The appraised fair value of the Investors’ interest in Nutra SA and the market price of our stock would be used to determine the amount of ownership interest the Investors would receive in NutraCea. · Drag Along Rights – The Investors have the right to force the sale of all Nutra SA assets after the earlier of (i) January 2015, (ii) January 2013 if an event of default occurs, (iii) February 2014 if we make a NutraCea roll-up postponement election or (iv) the date of a qualifying event.The right terminates upon the occurrence of certain events (a $50 million Nutra SA initial public offering or a change of control, as defined).We may elect to exercise a right of first refusal to purchase the Investors’ interest instead of proceeding to a sale. In evaluating whether we maintain control over Nutra SA, we considered the matters which could be put to a vote of the members.Until there is an event of default or a qualifying event, the Investors’ rights and abilities, individually or in the aggregate, do not allow them to substantively participate in the operations of Nutra SA.The Investors do not currently have the ability to dissolve Nutra SA or otherwise force the sale of all its assets.They do have such rights in the future (Drag Along Rights as described above).We will continue to evaluate our ability to control Nutra SA each reporting period. Cash on hand at our Brazil segment is generally unavailable for distribution to our Corporate and USA segments pursuant to the terms of the limited liability company agreement for Nutra SA.We are restricted from competing with Nutra SA and Irgovel in Brazil as further described in the MIPA. 12 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements NOTE 6. INVENTORIES Inventories are composed of the following (in thousands): June 30, December 31, Finished goods $ $ Work in process Raw materials Packaging supplies Total inventories $ $ NOTE 7.PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consisted of the following (in thousands): June 30, December 31, Land $ $ Furniture and fixtures Plant Computer and software Leasehold improvements Machinery and equipment Construction in progress Property, plant and equipment Less accumulated depreciation Property, plant and equipment, net $ $ Included in property plant and equipment, net, is machinery and equipment not currently in use and carried at net realizable value of $1.2million as of June 30, 2012.Property, plant and equipment increased in the first six months of 2012 by $3.7 million due to the capital expansion project at Irgovel.Included in accounts payable at June 30, 2012, is $2.3 million related to amounts payable for capital expansion project additions. 13 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements NOTE 8.DEBT The following table summarizes current and long-term portions of debt (in thousands). June 30, December 31, USA segment: Senior convertible debenture, net $ $ - Subordinated convertible notes, net Customer list purchase 62 Supplier note 9 59 Factoring agreement Brazil segment: Capital expansion loans Equipment financing Working capital lines of credit Advances on export letters of credit Special tax programs Total debt Current portion Long-term portion $ $ Convertible Notes and Debenture During the first six months of 2012, we issued subordinated convertible notes, a senior convertible debenture and related warrants, which are described in the chart below. 14 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Issuance Date of Debt and/or Warrant Principal Amount of Notes and Debenture (in thousands) Creditor's Debt Conversion Right Stated Annual Interest Rate on Debt Maturity Date of Debt Number of Shares Under Warrant Exercise Price of Warrant Expiration Date of Warrant Senior Convertible Debenture and Warrant January 2012 $ Convertible immediatelyat $0.15 per share 10 % July 2013 Exercisable beginning July 2012 at $0.12 per share July 2017 Subordinated Convertible Notes and Warrants January 2012 Convertible immediately at $0.10 per share 10 % January 2015 Exercisable immediately at $0.12 per share January 2017 Subordinated Convertible Note and Warrant May 2012 50 Convertible immediately at $0.10 per share 10 % May 2015 Exercisable immediately at $0.12 per share May 2017 $0.10 Transactional Warrants January 2012 Exercisable immediately at $0.10 per share January 2017 $0.15 Transactional Warrants January 2012 Exercisable beginning July 2012 at $0.15 per share January 2017 $0.10 Transactional Warrants May 2012 Exercisable immediately at $0.10 per share May 2017 All of the convertible debt and warrants listed in the table above contain full ratchet antidilution provisions and require the holders to provide us with 61 day notice prior to conversion or exercise to the extent the holder would have a beneficial ownership interest in our common stock in excess of 4.99% of our outstanding common stock immediately after conversion or exercise.The transactional warrants were issued under the terms of our financial advisor agreement with Halpern Capital, Inc. (see Note 15). In connection with the transactions described in Note 16, in the third quarter of 2012 (i) the terms of all of the subordinated convertible notes outstanding as of June 30, 2012 were modified such that the maturity date was extended from January and May 2015 to July 2015 and (ii) the conversion price of these subordinated convertible notes was lowered from $0.10 per share to $0.07 per share under their antidilution provisions. The January 2012 senior convertible debenture and related warrant were issued for $0.8 million, a $0.1 million discount from the debenture’s stated principal amount.We received cash proceeds of $0.6 million, net of cash financing costs.In connection with the transaction described in Note 16, in the third quarter of 2012, this January 2012 debenture was replaced by a new debenture with a stated principal amount of $1.0 million, representing the original principal amount plus interest which will accrue through the January 2014 maturity.Each of the new debentures is convertible immediately at $0.07 per share.Commencing February 2013, we are required to redeem 1/12th of the $1.0 million principal each month until the January 2014 maturity date.In lieu of a cash redemption we may elect to issue shares of common stock equal to the monthly redemption amount divided by the lesser of (i) the current debenture conversion price or (ii) 80% of the 20-day volume weighted average trading price of our common stock or (iii) the volume weighted average trading price of our common stock on the day immediately prior to the redemption date less $0.01.The number of shares delivered may not exceed 20% of the number of shares traded in the 20-day trading period prior to payment.The debenture is secured by a senior interest in substantially all of our assets, excluding our interest in Nutra SA.Pursuant to the terms of the debenture, we may not pay any dividends while the debenture is outstanding.Under the terms of the original January 2012 debenture, we had been required to redeem 1/12th of the $0.9 million principal each month commencing August 2012 until the July 2013 maturity date. 15 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements The January 2012 subordinated convertible notes with a face amount of $4.3 million, and the related warrants to purchase 43,250,000 shares of common stock, were issued in exchange for $1.7 million cash, net of issuance costs, and surrender of then outstanding convertible notes with original principal totaling $2.3 million and a related warrant (old notes and old warrant).Interest is payable monthly at an annual rate of 10%.The notes are secured by a junior interest in substantially all of our assets, excluding our interest in Nutra SA.The old notes and old warrant were held by Baruch Halpern, who became a director concurrent with the January 2012 transaction.In exchange for surrendering the old notes and old warrant and an additional $0.1 million cash investment, we issued a $2.5 million subordinated convertible note and related warrant to purchase 25,000,000 shares of common stock to a trust beneficially owned by Mr. Halpern (Halpern Trust).Three different directors (or entities beneficially owned by the directors) were among the other investors in the transaction and purchased for a total of $0.1 million subordinated convertible notes, in the principal amount of $0.1 million, and related warrants for the purchase a total of 1,000,000 shares of common stock. The May 2012 subordinated convertible note with a face amount of $0.1 million, and the related warrant to purchase 500,000 shares of common stock, were issued in exchange for $0.1 million cash, net of issuance costs.Interest is payable monthly at an annual rate of 10%.The notes are secured by a junior interest in substantially all of our assets, excluding our interest in Nutra SA. A summary of the allocation of the proceeds from the January 2012 and May 2012 issuances of the senior convertible debenture, subordinated convertible notes and related warrants follows (in thousands). January 2012 Senior Convertible Subordinated Convertible Notes and Warrants May 2012 Subordinated Debenture Halpern Other Convertible and Warrant Trust Investors Note and Warrant Total (Increases) decreases in: Debt - principal $ ) $ ) $ ) $ ) ) Debt - discount 50 Debt - derivative conversion liabilities ) Derivative warrant liabilities ) Debt (carrying amount of old note) - - - Equity - - - Loss on extinguishment - - - Financing expense - 20 Other long -term assets - deferred finance costs 65 2 Proceeds, net of finance costs $ $
